UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21725 Tortoise Energy Capital Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2008 Item 1. Schedule of Investments. Tortoise Energy Capital Corporation SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2008 Common Stock - 0.1% (1) Shares Fair Value Shipping - 0.1% (1) Republic of the Marshall Islands - 0.1% (1) Capital Product Partners L.P. (Cost $466,550) 21,700 $ 337,869 Master Limited Partnerships and Related Companies - 186.3% (1) Crude/Refined Products Pipelines - 84.4% (1) United States - 84.4% (1) Buckeye Partners, L.P. 223,000 9,658,130 Enbridge Energy Partners, L.P. 860,700 41,778,378 Enbridge Energy Partners, L.P. (2) (3) 314,632 15,014,238 Global Partners LP 128,200 1,593,526 Holly Energy Partners, L.P. 49,215 1,659,038 Kinder Morgan Management, LLC (3) 1,588,570 88,165,635 Magellan Midstream Partners, L.P. 744,400 27,676,792 NuStar Energy L.P. 704,600 34,779,056 NuStar GP Holdings, LLC 73,009 1,542,680 Plains All American Pipeline, L.P. 1,123,150 53,518,098 SemGroup Energy Partners, L.P. 436,774 4,542,450 Sunoco Logistics Partners L.P. 843,905 41,047,539 TEPPCO Partners, L.P. 634,650 20,365,918 TransMontaigne Partners L.P. 153,000 3,869,370 345,210,848 Natural Gas/Natural Gas Liquids Pipelines - 54.4% (1) United States - 54.4% (1) Boardwalk Pipeline Partners, LP 753,600 18,515,952 El Paso Pipeline Partners, L.P. 886,300 16,369,961 Energy Transfer Equity, L.P. 486,400 14,032,640 Energy Transfer Partners, L.P. 851,260 37,881,070 Enterprise GP Holdings L.P. 360,644 10,718,340 Enterprise Products Partners L.P. 2,085,600 61,420,920 ONEOK Partners, L.P. 261,400 15,697,070 Spectra Energy Partners, LP 256,165 5,896,918 TC PipeLines, LP 933,000 31,880,610 Williams Pipeline Partners L.P. 599,400 10,303,686 222,717,167 Natural Gas Gathering/Processing - 40.2% (1) United States - 40.2% (1) Copano Energy, L.L.C. 989,886 31,310,094 Crosstex Energy, L.P. 1,253,600 31,929,192 Crosstex Energy, L.P. (2) (4) 581,301 13,544,313 DCP Midstream Partners, LP 302,075 7,400,837 Duncan Energy Partners L.P. 322,100 5,836,452 Exterran Partners, L.P. 218,462 4,849,856 MarkWest Energy Partners, L.P. 1,418,656 48,858,513 Regency Energy Partners LP 146,100 3,640,812 Targa Resources Partners LP 97,783 2,337,014 Western Gas Partners LP 155,530 2,374,943 Williams Partners L.P. 416,539 12,637,793 164,719,819 Propane Distribution - 3.8% (1) United States - 3.8% (1) Inergy, L.P. 583,700 15,386,332 Shipping - 3.5% (1) Republic of the Marshall Islands - 0.6% (1) Teekay LNG Partners L.P. 111,000 2,525,250 United States - 2.9% (1) K-Sea Transportation Partners L.P. 361,410 9,273,781 OSG America L.P. 208,145 2,497,740 11,771,521 14,296,771 Total Master Limited Partnerships and Related Companies (Cost $627,756,170) 762,330,937 Short-Term Investment - 3.0% (1) United States Investment Company - 3.0% (1) First American Government Obligations Fund - Class Y, 1.89% (5) (Cost $12,224,457) 12,224,457 12,224,457 Total Investments - 189.4% (1) (Cost $640,447,177) 774,893,263 Long-Term Debt Obligations - (46.4%) (1) (190,000,000 ) Liabilities in Excess of Cash and Other Assets - (16.1%) (1) (65,718,039 ) Preferred Shares at Redemption Value - (26.9%) (1) (110,000,000 ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ 409,175,224 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Restricted securities have a total fair value of $28,558,551 which represents 7.0% of net assets. (3) Security distributions are paid-in-kind. (4) Non-income producing. (5) Rate indicated is the 7-day effective yield as of August 31, 2008. Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets by level within the fair value hierarchy as of August 31, 2008.These assets are measured on a recurring basis. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2008 (Level 1) (Level 2) (Level 3) Investments $774,893,263 $746,334,712 $15,014,238 $13,544,313 Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Investments For the three months ended February 29, 2008 May 31, 2008 August 31, 2008 Fair Value beginning balance $- $- $- Total unrealized gains (losses) included in net increase (decrease) in net assets applicable to common stockholders - - - Net purchases, issuances and settlements - - - Return of capital adjustments impacting cost basis of security - - - Transfers in (out) of Level 3 - - 13,544,313 Fair value ending balance $- $- $13,544,313 Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the number of units held, acquisition date, acquisition cost, fair value per unit and percent of net assets which the securities comprise at August 31, 2008. Investment Security Number of Units Acquisition Date Acquisition Cost Fair Value Per Unit Fair Value as Percent of Net Assets Crosstex Energy, L.P. Series D Subordinated Units 581,301 3/23/07 $ 15,000,007 $23.30 3.3 % Enbridge Energy Partners, L.P. Class C Common Units 314,632 4/02/07 15,000,000 47.72 3.7 $30,000,007 7.0% Investments representing 5 percent or more of the outstanding voting securities of a portfolio company result in that company being considered an affiliated company, as defined in the Investment Company Act of 1940. There were no affiliate securities held by the Company as of August 31, 2008.A summary of affiliated transactions for the company which was an affiliate during the period from December 1, 2007 to August 31, 2008, is as follows: Share Balance 11/30/07 Gross Additions Gross Reductions Realized Gain (Loss) Gross Distributions Received August 31, 2008 Share Balance Fair Value Crosstex Energy, L.P. (1) 1,269,913 $- $- $- $2,362,038 1,253,600 $31,929,192 Crosstex Energy, L.P.-Series D Subordinated Units (1) 581,301 - 581,301 13,544,313 $- $- $- $2,362,036 $45,473,505 (1) Not deemed an affiliate as of August 31, 2008; $1,587,391 non-affiliated distributions received. As of August 31, 2008, the aggregate cost of securities for federal income tax purposes was $580,097,757. At August 31, 2008, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $212,479,361, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $17,683,855 and the net unrealized appreciation was $194,795,506. Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tortoise Energy Capital Corporation Date: October 27, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Tortoise Energy Capital Corporation Date: October 27, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Tortoise Energy Capital Corporation Date: October 27, 2008 By: /s/Terry Matlack Terry Matlack Chief FinancialOfficer
